Attachment to Advisory Action

Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.

	Applicants’ amendment filed on 12/10/2020 has been fully considered; however, the amendment has not been entered given that it raises new issues that would require further consideration and/or search.
	
	With respect to new issues, claim 13 has been amended to include a combination of new limitations, i.e.  a hydrogen-bonding group to provide adhesion onto the non-porous substrates, wherein the non-porous substrates comprise polyolefin materials, wherein the hydrogen-bonding group comprises a molecule that includes a functional group coupled to a cyclic molecule or an aromatic molecule, wherein the molecule comprises at least one of: urea, allantoin, tyramine, glucose, acryloyl glucofuranose (MAGP), N-[tris(hydroxymethyl)methyllacrylamide, acrylamidophenylboronic acid, aminoethylmethacrylamide, acryloylmorpholine, or acetoxyphenethyl acrylate” and “wherein the ionic functional group comprises at least one of: carboxylic acid, sulfonic acid, or ammonium”. It is the Examiner’s position that this is a new issue since these are new limitations from the Specification.  Therefore, the amendment would require further consideration and/or search.

Hawley’s Condensed Chemical Dictionary attached to the previous Office Action) which discloses that there are three (3) categories of surface-active agents or surfactants: detergents, wetting agents, and emulsifiers. Thus, the ionic functional group enabling self-emulsification as recited in claim 13 is necessarily a surfactant. Accordingly, it remains unclear how the recited primary latex can be free of surfactant and yet possess ionic functional groups that enable self-emulsification. 

	
/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767